Citation Nr: 1232065	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-49 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California  


THE ISSUE

Entitlement to service connection for innocently acquired psychiatric disorder, to include major depressive disorder and post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the RO in San Diego, California.  

During the pendency of the appeal, the jurisdiction of the case was transferred to the RO in Oakland, California.

In a December 2009 written statement, the Veteran requested a videoconference hearing at the RO.  In a written statement received May 2011, the Veteran requested a hearing with the Board in Washington, DC.  The Veteran was scheduled for a videoconference hearing at the RO in August 2012; however, he failed to report for that hearing.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, to specifically include depression and PTSD, as evidenced by various lay statements submitted by him, discussing depression and claimed in-service personal trauma.  Accordingly, the Board finds that the Veteran's claim regarding these psychiatric disorders is most appropriately characterized as reflected on the title page of this decision.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The record reflects that the Veteran is currently diagnosed as having s major depressive disorder and PTSD.  He asserts that his symptoms of depression and PTSD are a result of his period of active service, but he has not been afforded a VA examination to address the nature and likely etiology of the claimed conditions.  

In written statements received in February 2009 and May 2011, the Veteran asserted that his symptoms of depression and PTSD were the result of continuous personal assaults during his period of active service.  In addition, he reports receiving in-service psychiatric treatment for self-mutilation.  The records of his claimed in-service psychiatric treatment and his Report of Medical Examination for discharge are not associated with the claims file.

As the Veteran's service personnel records may contain information that is relevant to the nature and extent of the Veteran's in-service psychiatric symptoms, the RO must seek to obtain the Veteran's complete official military personnel file including any in-service psychiatric treatment records.  See 38 C.F.R. § 5103A(a)-(c).   

Given the Veteran's lay statements and diagnosis of mental conditions, a VA examination and opinion that addresses these matters is required.  38 C.F.R. § 3.159(c)(4); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating lay statements may also be sufficient to establish a medical diagnosis or nexus). McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the requirement for warranting a VA examination is a low threshold).

The RO should also take the opportunity to secure any additional VA treatment records since August 2010 because these records are constructively of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA health care providers who have treated him for the claimed psychiatric disorder since service.  Based on the Veteran's response, the RO should take all indicated action to obtain copies of all outstanding records from any identified treatment source.  

The Veteran must also be advised with respect to private medical evidence that he may alternatively obtain the copies of the records on his own and submit them to the RO.

2.  The RO should take all indicated action in order to obtain copies of the Veteran's service personnel records, associate them with the claims file, and ensure that all available records of in-service psychiatric treatment and his Report of Medical Examination for discharge are obtained.  

3.  The RO then should arrange for the Veteran to be scheduled for a VA examination in order to determine the nature and likely etiology of the claimed psychiatric disorder.  

The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner should acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  

The examiner should elicit from the Veteran and record a complete medical history.  Any indicated testing or diagnostic studies should be performed.  

After examining the Veteran and reviewing the entire record, the VA examiner must provide an opinion as to whether it is at least as likely as not that any current innocently acquired psychiatric disability including a depressive disorder or PTSD had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.

The examiner is requested to provide a fully reasoned explanation or rationale for any opinions expressed. 

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

